Order entered December 21, 2018




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-18-01124-CV

                            ROBERT ALLEN MILLER, Appellant

                                                V.

                               SHAWN RAE MILLER, Appellee

                      On Appeal from the 469th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 469-54375-2018

                                            ORDER
       Before the Court is appellant’s December 19, 2018 motion for an extension of time to file

a brief. We GRANT the motion and extend the time to January 24, 2019. We caution

appellant that further extension requests will be disfavored.


                                                       /s/      ADA BROWN
                                                                JUSTICE